Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 1 April 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,
A Paris, premier Avril 1773
Depuis six mois que je suis occupé presque sans relâche de la traduction et de l’édition de vos Oeuvres, je me suis un peu familiarisé avec l’Electricité. Il faudroit avoir l’esprit bien bouché pour ne pas devenir Electrician avec vous. Mais dans ce genre de science, comme en toutes autres, vous voulez qu’on cherche de préférence, ce qu’elles ont de plus utile, et par une admirable institution du Créateur, ce plus utile est toujours constamment le plus aisé et le moins abstrait. Mon goût naturel et la médiocrité de mes talens s’accommodent très-bien de cela.
Depuis que vous avez démontré la possibilité de tirer et de conduire le feu du tonnerre, et que la solidité de vos principes a été confirmée par l’expérience de Marly-la-Ville, et par une infinité d’ autres, le tonnerre a encore produit beaucoup de malheurs qu’il auroit été possible de prévenir.
Vous avez parfaitement dévelopé les moyens de garantir de la foudre les maisons, les églises, les vaisseaux, et spécialement les magasins à poudre. Quantité de Physiciens ont répété vos leçons de toutes parts; et cependant hors de l’Amérique, le public en a très-peu profité.
Vous avez indiqué auz personnes qui appréhendent le tonnerre, et qui se trouvent pendant un orage dans une maison dénuée de conducteurs électriques à l’extérieur, quelles sont les situations les plus favorables, et les précautions les plus sages qu’ils puissent prendre pour leur sureté en cette occasion.
On a proposé en Hollande de distribuer un certain nombre de verges électriques, de distance en distance, avec de bons conducteurs des unes aux autres, à l’entour et au travers d’une ville entiere, pour garantir généralement du tonnerre et tous ses bâtimens, et tous ses habitans. Je vous laisse à discuter l’efficacité de la méthode que l’on a proposée à cet effet; mais ne resteroit-il pas encore différens cas particuliers qui méritent quelque considération, et dont personne ne paroît s’être occupé jusqu’ici?
1°. De se faire en son particulier un asyle assuré de l’appartement même auquel on est borné dans une maison dont on ne dispose pas en entier, et où le propriétaire a négligé de prendre toutes les mesures qui seroient à desirer.
2°. Lorsqu’on voyage en voiture, savoir si, et quelles précautions l’on auroit à prendre pour la voiture, tant à l’égard de la forme que de la matiere de sa construction?

3°. Lorsqu’on est obligé de sortir a pied, soit à la ville, soit en campagne, dans des tems où les orages sont à craindre, n’y auroit-il pas quelques moyens de se garantir aussi-bien du tonnerre que de la pluie et du soleil?
Quant au premier point, il semble qu’un lit tout de bois, sans aucun métal, et dont les quatre pieds porteroient sur quatre tabourets électriques, et une table et une chaise isolées par de semblables tabourets, seroient des expédiens assurés pour manger, travailler et dormir en dépit des orages avec la plus parfaite tranquillité d’esprit. Il seroit bon cependant d’ajouter à cela la précaution de n’avoir dans l’appartement aucune sorte de métal qui ne fît portion d’une espece de cercle électrique sans interruption, aboutissant de part et d’autre en dehors.
Quant au second article, qui est celui des voitures préservatives, la théorie peut aisément s’en déduire des mêmes principes; mais le détail des différentes applications qu’on en peut faire me meneroit trop loin, et seroit déplacé ici.
3°. Enfin j’ai à vous proposer pour les voyageurs à pied, pour qui j’ai toujours pris un intérêt de prédilection, une espece de Paratonnerre, s’il est permis de s’exprimer ainsi, que je vais soumettre à votre jugement.
Cette machine ne differe presque d’un parasol, que par quelques petits accessoires, qui s’y adaptent aisément en cas d’orage.
La partie principale, qui fait le corps du Parasol, comprend
1°. un taffetas bombé à l’ordinaire en forme de dôme, mais dont l’une des coutures est recouverte en dessus d’une tresse, ou petit galon d’argent.
2°. Un bâton, ou manche d’un bois léger, d’environ 2 pieds de long.
3°. Une tringle de fer, d’un demi pouce de diametre, et de 8 à 10 pouces de long, placée en dessus à l’opposite du manche, et terminée supérieurement par un écrou.
4°. Un anneau, des baguettes et un ressort de cuivre, également placés en dessus; cet anneau glissant sur la tringle de fer, pour servir tant à plier qu’à déplier les baleines, et par leur moyen étaler le taffetas, ou le refermer.
5°. Neuf à dix baleines, chacune de deux pieces, arcboutées à l’ordinaire, mais placées au-dessus du taffetas; l’une de ces baleines, attenant le galon d’argent, armée d’un bout de cuivre terminé par un écrou.
  Les accessoires comprennent,
1°. Une verge de cuivre mince longue d’un pied, terminée supérieurement par une pointe fine, et inférieurement par une vis, qui s’adapte aisément quand on veut à l’écrou de la tringle de fer.
2°. Un gros fils de laiton d’un pied et demi de long, terminé par une petite vis, qui peut s’adapter au besoin à l’écrou du bout de cuivre, dont nous avons dit que l’une des baleines étoit armée, et pointant obliquement de-là en en bas.
4°. Un cordonnet d’argent, pendant au bout inférieur de ce fil de laiton, et terminé par une petite houpe de frange de la même matiere, trainante un peu en terre.
  Avec ce Paratonnerre bien monté, un homme peut passer sans crainte sous des nuées orageuses, ou sous des cucurbites électrisées; étant bien certain que, dès qu’il approchera de la distance du choc, la pointe de là verge supérieure attirera sur elle seule tous leurs redoubtables feux, qui seront conduits de-là innocemment tout le long de la tringle, du galon, du bout de cuivre, du fil de laiton, du cordonnet, et de la houppe, tous excellens conducteurs métalliques, jusqu’à la terre qui est le grand réservoir commun du feu électrique, dont il ne passera pas la moindre parcelle dans, ni au travers du taffetas, qui n’a aucun attrait pour lui.
Lors donc que l’on croît voir un orage imminent, ou lorsque cet orage paroît entierement dissipé, on peut en moins d’une minute joindre ou disjoindre les deux parties de cette machine, et convertir son parasol en paratonnere, ou réduire son paratonnere en l’état d’un simple parasol.
Dubourg actually had a “paratonnerre” constructed; see the final note on BF’s reply to this letter below, May 28.

Après avoir travaillé premierement pour soi-même, il convient de chercher à faire part aux autres des avantages que l’on a sçû se procurer; jouir seul de quelque bien que ce soit, c’est n’en jouir qu’à demi. J’attens de mon paratonnerre une satisfaction plus complette; je me flatte que chaque machine de cette espece, étant capable de dépouiller un petit nuage électrisé, et d’en repousser en même-tems plusieurs autres semblables, suffira pour garantir une certaine étendue à la ronde, et pour la garantir pendant un certain tems, quoique je ne puisse assigner ni les limites de l’espace, ni celles de la durée.
Pour bien concevoir ceci, supposons 1°. un grand tube de métal fortement électrisé, et une douzaine de personnes rangées de côté et d’autre presqu’à la distance du choc, c’est-à-dire, tant soit peu plus loin qu’il ne faudroit qu’elles fussent pour en tirer des étincelles. Si l’on présente la pointe d’un stylet, non-seulement à la même distance de ce tube, mais même à une distance plus grande du double, elle en attirera tous les feux sur elle et le déchargera entierement.
Supposons 2°. comme dans une de vos belles experiences, plusieurs flocons de coton peu serrés, pendants au-dessous de ce même tube, et attachés ensemble par de petits bouts de fils; plus on électrisera fortement le tube, plus ces flocons tendront à s’écarter; ils s’allongeront et se fileront pour ainsi-dire d’euxmêmes, et le dernier tombera fort bas. Dans cette position, si l’on en approche un peu la pointe d’un stylet, il tirera l’électricité du dernier flocon, qui la tirera du suivant, et ainsi de proche en proche, de sorte que tous se resserreront, se raccourciront, et remonteront vers le tube, comme si une puissance occulte leur avoit imprimé une forte impulsion de bas en haut.
Voilà quel doit être constamment l’effet de la verge d’un Paratonnerre sur de petits nuages chargés de l’électricité céleste. Elle dépouillera celui qui se trouvera le plus à sa portée, et en le faisant réagir sur les autres, elle en forcera plusieurs à se relever vers les régions supérieures de l’atmosphere.
Mais que deviendra le feu ainsi tiré? N’en soyons pas en peine, pourvû que nous lui fassions trouver de bons conducteurs pour le faire repasser au grand réservoir commun d’où il a été pompé, et où il doit aller se reperdre. Or les métaux sont les meilleurs de tous les conducteurs, l’eau vient ensuite, et les corps animaux en troisieme lieu. Ayant donc eu soin de ménager des conducteurs métalliques au feu électrique attiré par la verge du paratonnerre, on est parfaitement assuré 1º. qu’il les suivra jusqu’au bout, sans que rien soit capable de l’en écarter; 2º. qu’ils l’épancheront définitivement dans le sein même de la terre, où tout fluide électrique se remettant de lui-même en équilibre, perd sur le champ toute son activité. Tous les fils de la frange d’argent qui traine jusqu’en terre peuvent être regardés comme autant de pointes fines, et l’on sçait que les pointes ne sont pas moins propres à répandre le feu électrique qu’à le recevoir.
  Il n’en est pas d’un torrent de feu comme d’un torrent d’eau: celui-ci ne peut être que détourné, celui-là peut également être détourné, ou être tout-à-fait éteint. Le feu électrique s’allume plus rarement, et s’éteint plus promptement encore que le feu commun; il se laisse conduire plus aisément, a plus de disposition à reprendre son équilibre, et ne causa jamais d’aussi grands ravages. Donnons cependant un exemple du pouvoir de l’art pour manier même le feu commun.
Si par un beau soleil d’été l’on dirige sur une balle de plomb le foyer du grand miroir ardent imité d’Archimede par M. de Buffon, elle se mettra aussi-tôt en fusion, et sera évaporée dans un instant. Si on avoit placé cette même balle en de-çà ou au de-là du foyer, quoique dans la même direction, les mêmes rayons solaires non encore réunis dans l’un de ces cas, ou déjà éparpillés dans l’autre, n’auroient produit sur elle absolument aucun effet sensible. Voilà à-peu-près comment le changement d’une légere circonstance peut faire éclater la foudre avec la plus grande impétuosité, ou la dissiper sans le moindre fracas, en la réduisant, pour ainsi-dire, à zéro.
On pourroit, s’il en étoit besoin, confirmer par mille autres exemples cette prodigieuse différence entre les effets des mêmes élémens assemblés ou dispersés. Ainsi les caracteres d’imprimerie, suivant la différence de leurs arrangemens, peuvent donner une Bible, ou un Alcoran; mais ils peuvent également ou être à l’aventure, ou être distribués dans des casses, de maniere à ne former aucun sens quelconque; et s’il faut beaucoup de tems pour en former une Iliade, il ne faut pas une minute pour la faire rentrer dans le chaos, tant la matiere est dépendante de la forme.
